       Case 2:18-cv-02116-CM-JPO Document 36 Filed 10/12/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JACQUELINE S. SIMMONS,       )
                             )
              Plaintiff,     )
                             )
v.                           )                       Civil Action No. 2:18-CV-2116-CM-JPO
                             )
MIDWEST MEDICAL SPECIALISTS, )
P.A.                         )
                             )
              Defendant.     )

                           JOINT STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. Pro. 41, the Parties in the above-captioned matter, by and through

their respective attorneys of record, hereby stipulate that all claims in this matter are dismissed

with prejudice, with each party to bear their own costs.



Respectfully submitted,

/s/ John J. Ziegelmeyer III ______________             /s/ Karen J. Halbrook __________________
John J. Ziegelmeyer III       (KS #23003)              Karen J. Halbrook            (KS #14299)
HKM EMPLOYMENT ATTORNEYS LLP                           M. Jared Marsh               (KS #21111)
1501 Westport Road                                     HALBROOK WOOD, P.C.
Kansas City, Missouri 64111                            3500 W. 75th Street, Suite 300
TEL: (816) 875-3332                                    Prairie Village, Kansas 66208
EMAIL: jziegelmeyer@hkm.com                            TEL: (913) 529-1188
ATTORNEY FOR PLAINTIFF                                 FAX: (913) 529-1199
                                                       EMAIL: khalbrook@halbrookwoodlaw.com
                                                       EMAIL: jmarsh@halbrookwoodlaw.com
                                                       ATTORNEYS FOR DEFENDANT




                                                 1
